332 So. 2d 357 (1976)
CITIZENS AND SOUTHERN REALTY INVESTORS, Appellant,
v.
Walter LASTITION and Frenchman, Inc., et al., Appellees.
No. 76-436.
District Court of Appeal of Florida, Fourth District.
May 21, 1976.
David C. Park, of Carlton, Fields, Ward, Emmanuel, Smith & Cutler, Tampa, for appellant.
*358 Eugene F. Bie, North Palm Beach, for appellee Walter Lastition.
PER CURIAM.
The trial court erred in prematurely adjudicating the merits of defendant's affirmative defense via a motion to strike as sham or as frivolous under Rules 1.140 and 1.150, F.R.C.P. The defense was legally sufficient upon its face and, as reflected, there were evident, bona fide and critical issues of fact there created (such as whether there was consideration and whether notice was given) Meadows v. Edwards, 82 So. 2d 733 (Fla. 1955); Guaranty Life Insurance Company v. Hall Brothers Press, Inc., 138 Fla. 176, 189 So. 243 (1939). The earliest proper procedural consideration of such issues would be under Rule 1.510, F.R.C.P.
REVERSED.
WALDEN, C.J., and CROSS and MAGER, JJ., concur.